DUCKER, JUDGE:
The claimant, W. M. McClintic, of Romney, West Virginia, alleges damages in the amount of $46.77, the cost of replacing *219on his automobile the windshield which was broken by a rock thrown by a grass mower operated by an employee of the respondent at the parking lot of the Department of Natural Resources located in Romney. Claimant’s car was lawfully parked in the parking lot.
The case was submitted on affidavits and admission of the facts by the respondent, and it appears from the proof that there was negligence on the part of the operator of the grass mower, and that the respondent is therefore responsible for the damages.
We, therefore, allow the claim and award the claimant the sum of $46.77.
Claim allowed.